DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending under this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 is directed to an abstract idea that a computer-readable recording medium comprising: a program which causes a computer to perform the method of claim 1. 
The following analysis of facts of this particular patent application follows the rationale suggested in the "Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance " (OG Notices: January 7, 2019, available from the US PTO website at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  
The Guidelines states:
Limitations that were found not to be enough to qualify as ‘‘significantly
more’’ when recited in a claim with a judicial exception include (P6):
• An additional element merely recites the words ‘‘apply it’’ (or an
equivalent) with the judicial exception, or merely includes instructions to
implement an abstract idea on a computer, or merely uses a computer as
a tool to perform an abstract idea; 
• an additional element adds insignificant extra-solution activity to
the judicial exception; 
• an additional element does no more than generally link the use of a judicial
exception to a particular technological environment or field of use. 
In the instant case, at least one embodiment of the claimed invention merely a computer-readable recording medium comprising: a program which causes a computer to perform the method of claim 1.
Claim 15 is rejected under §35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed t computer program per se. See MPEP 2106(1). A claim directed toward a non-transitory computer readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”. MPEP 2111.05(111). Hence, adding the limitation of “non-transitory” before “computer-readable recording medium” would resolve this issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu, etc. (US 20140192050 A1) in view of Huang, etc. (US 20170053438 A1).
Regarding claim 1, Qiu teaches that a method for three-dimensional automatic scan based primitive (See Qiu: Figs. 1-2, and [0030], “FIG. 1 shows a flow diagram of 3D point processing and 3D model construction according to an embodiment. Dark shaded boxes denote data that is passed from one function to another. Light shaded boxes denote the processing functions that operate on an input data and produce an output data”), comprising: 
estimating a three-dimensional model of an object from three- dimensional scan data of the object (See Qiu: Figs. 1-2, and [0078], “Once the operator deems the model to be correct, it may be exported in one or more suitable formats as the Final Model (310). These are all common features of commercial modeling software such as Maya, AutoCAD, and 3DS. As such, no further description is provided of this function. In the absence of the automatic methods, the entire model would generally have to be constructed with this module”); 
recognizing a shape of the estimated three-dimensional model by using fitting with at least one primitive (See Qiu: Figs. 1-2, and [0057], “The linearity filter is independent of the query target (from the part library). The linearity is evaluated by the absolute value of the correlation coefficient r in the Least Squares Fitting on the 2D points of the three projections. An example of Least Squares Fitting is taught by Weisstein, Eric W. "Least Squares Fitting," MathWorld--A Wolfram Web Resource, which is incorporated herein by reference in its entirety. If |r| is above a threshold in one of the projections, the cluster is considered as a `linear` cluster. Note that planes and cylinders may fall in the linear category, but since both have been detected in the Primitive Extraction (110) step, any remaining linear clusters are considered missed primitives or noise. Linear clusters may be ignored or an optional least-square fitting process may be used as a Linear Modeler to approximate the cluster with polygon surfaces”; and [0054], “The self-similarity surface is the 3D extension of the 2D self-similarity surface, which is described in E. Shechtman and M. Irani, "Matching Local Self-Similarities Across Images and Videos," Computer Vision and Pattern Recognition, 2007, which is incorporated herein by reference in its entirety”); 
evaluating confidence (See Qiu: Figs. 1 and 5, and [0048], “After all library parts are evaluated, all detected positive match instances are further processed by non-maximum suppression, to identify the library part with the best match and confidence above a threshold. If a best-match with a confidence above threshold exists, the best match part is output as a Matched Part (160) for integration into the final model. The points corresponding to the best match part are removed from the cluster”) of each of surface points of the estimated three-dimensional model based on similarity between the at least one primitive used for shape recognition and the shape of the estimated three-dimensional model; and 
scanning the object in a series of views determined based on the confidence of each of the surface points (See Qiu: Figs. 1-2, and [0023], “Embodiments of this disclosure create a 3D CAD model of a scene from a 3D point cloud. Point clouds will contain 3D coordinates of visible surface points of the scene. Any 3D point cloud can be used as input. For example, point clouds could be obtained from 3D laser scanners (e.g., LiDAR) or from image-based methods. 3D point clouds can be created from a single scan or viewpoint, or plurality of scans or viewpoints”).
However, Qiu fails to explicitly disclose that evaluating confidence of each of surface points of the estimated three-dimensional model based on similarity between the at least one primitive used for shape recognition and the shape of the estimated three-dimensional model.
However, Huang teaches that evaluating confidence of each of surface points of the estimated three-dimensional model based on similarity between the at least one primitive used for shape recognition and the shape of the estimated three-dimensional model (See Huang: Fig. 1, and [0017], “In an embodiment, the calculating module is specifically configured to: generate a scanning viewing vector field according to the confidence score of each of the isosurface sampled points; select a next scanning view according to the generated scanning viewing vector field; and form a scanning path according to the next scanning view”; and [0037], “After obtaining the confidence score of each of the iso-points, it is needed to determine a best position and orientation for placing a scanner, and the position is called as next best vie (NBV)”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Qiu to have evaluating confidence of each of surface points of the estimated three-dimensional model based on similarity between the at least one primitive used for shape recognition and the shape of the estimated three-dimensional model as taught by Huang in order to simplify reconstruction operation, and improving reconstruction efficiency (See Huang: [0020], “All in all, the method and the system for reconstructing a three-dimensional model of point clouds according to the invention can realize fully automatic scanning and reconstruction of three-dimensional model, a point cloud model with high quality consequently is created by tentative curved surface reconstruction prediction, comprehensive quality analysis to the existing point cloud, planning of the scanning path and automatic scanning and stitching to sections with low confidence scores, and meanwhile the invention is easy to implement and can achieve high efficiency”). Qiu teaches a method and system that may generate a 3D object model based on the primitive recognition results from the point cloud data with shape fitting; while Huang teaches a system and method that may reconstruct 3D object model using confidence score to evaluate the shape fitting according to the distance measure between the target surface sampling points and the reference surface points. Therefore, it is obvious to one of ordinary skill in the art to modify Qiu by Huang to evaluate the fitting accuracy using the confidence in each point of the sampling points. The motivation to modify Qiu by Huang is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Qiu and Huang teach all the features with respect to claim 1 as outlined above. Further, Qiu teaches that the method for three-dimensional automatic scan based primitive of claim 1, wherein in recognizing the shape, at least one primitive fitting with the shape of the three-dimensional model is detected, and the shape of the estimated three-dimensional model is recognized by using the detected at least one primitive (See Qiu: Fig. 4, and [0037], “A classifier-based implementation of Part Matching (150) is described here and shown in FIG. 4. The inputs to the Part Matching process are the Point Cloud Clusters (140), which contain points that were not identified as primitive shapes (cylinders or planes) during earlier processing. The Parts Library (230) data includes a polygon model and a corresponding point cloud for each part. The coordinate axes of the polygon models and point clouds are the same, or a transformation between them is known”).
Regarding claim 3, Qiu and Huang teach all the features with respect to claim 2 as outlined above. Further, Qiu teaches that the method for three-dimensional automatic scan based primitive of claim 2, wherein in recognizing the shape, at least one primitive fitting with the shape of the three-dimensional model is detected in a region where scanned points of the three-dimensional scan data exist on the surface of the 3D model (See Qiu: Fig. 5, and [0060], “One step in the matching process may be a Feature Comparison, the process of comparing the feature representations with point descriptors between the candidate clusters and part library targets. Initially all nearest-neighbor correspondences, or pairs of features, with any Nearest Neighbor Distance Ratio (NNDR) value are computed and then, a greedy filtering strategy is used to look for the top four correspondences that fit the distance constraint. K. Mikolajczyk and C. Schmid, "A Performance Evaluation of Local Descriptors," IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 27, no. 10, pp. 1615-1630, October 2005, which is incorporated herein by reference in its entirety, evaluates various point descriptors. The number of remaining correspondences that fit the hypothesis may be used as the matching score. If the matching score between a cluster and a target is higher than some threshold, the cluster is considered to be an instance of the target, or they are said to be matched to each other. The output of Feature Comparison are the combined correspondences i.e., the correspondences, fitting the distance constraints, between the candidate cluster and the target that are considered matched”). 
Regarding claim 4, Qiu and Huang teach all the features with respect to claim 2 as outlined above. Further, Qiu teaches that the method for three-dimensional automatic scan based primitive of claim 2, further comprising: modifying the three-dimensional model so as to fit with a shape of the detected at least one primitive (See Qiu: Figs. 1-2, and [0028], “In an embodiment, 3D points are processed as input (i.e., it is possible to proceed without use of any 2D imagery). Primitive shapes (e.g., cylinders and planes) are detected by an automated global analysis. There is no need for manual interaction, local feature detection, or fitting to key points. 3D matching methods are used to automatically match entire clusters of points to a library of parts that are potentially in the scene. The best match determines which one more part models are used to represent the cluster. By matching library parts to entire point clusters, there is no need for constructing the 3D part model by connecting or fitting surfaces to input points. In addition, all the part attributes in the part library are included with the output model”). 
Regarding claim 5, Qiu and Huang teach all the features with respect to claim 4 as outlined above. Further, Qiu teaches that the method for three-dimensional automatic scan based primitive of claim 4, wherein in evaluating the confidence, confidence of each of surface points of the estimated three-dimensional model is evaluated based on a distance and a normal direction difference between surface points of a primitive region of the modified three-dimensional model and the surface points of the estimated three-dimensional model (See Qiu: Fig. 6, and [0066], “A parallel connection begins with a determination at step (183) regarding whether all pairs of cylinders have been checked. If not, one is them (denoted as c.sub.1, c.sub.2) is selected at step (184). A parallel connection is needed between c.sub.1 and c.sub.2 if step (185) determines that their end-to-end distance is below a threshold and their axes are parallel within a threshold angle. If these cases are met, their axes are adjusted to coincide exactly and a parallel connection is generated at step (186). The process of checking every pair of cylinders is performed iteratively, until no more cylinders are adjusted at step (188). Next, non-parallel connections are generated in a similar manner at steps (189, 191-195), with the difference that no iterations are needed at this stage”; and Fig. 8, and [0085], “The normal estimation and projection module (408) computes normal vectors for the divided point cloud (406) and projects them onto a Gaussian sphere (410). For each data point, a normal vector is computed. For example, this can be performed using a method such as that taught in Pauly, discussed above. The projection of the computed normal vectors may be performed using a method such as that taught in Chen and Chen, discussed above”). 
Regarding claim 6, Qiu and Huang teach all the features with respect to claim 4 as outlined above. Further, Huang teaches that the method for three-dimensional automatic scan based primitive of claim 4, wherein in estimating the three-dimensional model, the three- dimensional model of the object is estimated by performing Poisson reconstruction for the three-dimensional scan data (See Huang: Fig. 1, and [0083], “After the newly scanned points and existing scanning points are registrated, the newly scanned points need to be added in an existing point group. It is worth noticing that the points include not only uncertain regions, but also certain regions. If a final objective is to create a 3D model by Poisson surface reconstruction or other manner, the points can be simply added in the existing points. However, if the objective is to generate a surface that can describe the object accurately, the extra points would raise redundancy and noisy points. Therefore, the illustrated embodiment adopts a form of probability during adding the point clouds”), and 
wherein in evaluating the confidence, primitive confidence of each iso-point of the estimated three-dimensional model is calculated from the distance and the normal direction difference between an iso-points of a primitive region of the modified three-dimensional model and iso-points of the estimated three-dimensional model, and confidence for each of the iso-points of the estimated three- dimensional model is evaluated based on the calculated primitive confidence of each of the iso-points (See Huang: Fig. 1, and [0031], “Extracting and sampling of isosurface: a closed isosurface mesh is constructed at f(x)=0 in the distance field by a marching cube technique. Quality of the isosurface mesh is evaluated by confidence score, from a viewpoint of discrete realization, it is to use a Poisson-disk technique to uniformly sample points (the amount of sampled points is 5000 in the illustrated embodiment)on the curved surface mesh, and afterwards a confidence score of each of the points is calculated (a value range is 0-1). In order words, for positions with low confidence scores, geometry and topology structure information are relatively sufficient and thus additional scanning is unnecessary. In the following, the isosurface sampled points are referred to as iso-points, also called as s.sub.k”). 
Regarding claim 7, Qiu and Huang teach all the features with respect to claim 6 as outlined above. Further, Qiu and Huang teach that the method for three-dimensional automatic scan based primitive claim 6, wherein evaluating the confidence includes calculating primitive confidence of each iso-point of the estimated three-dimensional model (See Qiu: Fig. 5, and [0039], “The final part detector (151), or strong classifier, is a combination of all weighted weak classifiers, producing an evaluation of the candidate part as .SIGMA..sub.i.alpha..sub.ic.sub.i. The weighted sum is then compared to a predetermined threshold t (=0.5 .SIGMA..sub.i.alpha..sub.i by default) to determine whether the candidate part is a positive match. The threshold test .SIGMA..sub.i.alpha..sub.ic.sub.i-t is also used to estimate a detection confidence”); 
calculating smoothness confidence of each iso-point of the estimated three-dimensional model (See Huang: Fig. 1, and [0033], “Specifically, different methods firstly are used to calculate a missing rate of point cloud data at the point (i.e., a confidence score f.sub.g based on distance field gradient analysis) and a possibility of the point belonging to a detail part (i.e., a confidence score f.sub.s based on smoothness analysis). After that, the two confidence scores are multiplied to be mixed as a final confidence score f.sub.k=*f.sub.s”); 
calculating gradient confidence of each iso-point of the estimated three-dimensional model (See Huang: Fig. 1, and [0033], “Specifically, different methods firstly are used to calculate a missing rate of point cloud data at the point (i.e., a confidence score f.sub.g based on distance field gradient analysis)”); and 
calculating a final confidence of each iso-point of the estimated three-dimensional model from the calculated primitive confidence of each iso-point, the calculated smoothness confidence of each iso-point, and the calculated gradient confidence of each iso- point (See Huang: Fig. 1, and [0050], “After the scanner is settled on a designated NBV precisely, newly scanned points are added in the point clouds directly, which means registration is unnecessary herein. However, in practice, registration errors may occur in reality because of moving, in order to compensate the errors, the ICP algorithm with confidence score weighting is adopted, and the weight is determined by the confidence scores of the iso-points, that is, the weight of a position is higher along with the higher confidence score”). 
Regarding claim 8, Qiu and Huang teach all the features with respect to claim 2 as outlined above. Further, Qiu teaches that the method for three-dimensional automatic scan based primitive of claim 2, further comprising: 
predicting an unscanned portion of each primitive from a shape of the detected each primitive and a boundary of view frustum of a scanner used when scanning a region of the detected each primitive, and complementing the estimated three-dimensional model by using the predicted unscanned portion (See Qiu: Fig. 5, and [0057], “The linearity filter is independent of the query target (from the part library). The linearity is evaluated by the absolute value of the correlation coefficient r in the Least Squares Fitting on the 2D points of the three projections. An example of Least Squares Fitting is taught by Weisstein, Eric W. "Least Squares Fitting," MathWorld--A Wolfram Web Resource, which is incorporated herein by reference in its entirety. If |r| is above a threshold in one of the projections, the cluster is considered as a `linear` cluster. Note that planes and cylinders may fall in the linear category, but since both have been detected in the Primitive Extraction (110) step, any remaining linear clusters are considered missed primitives or noise. Linear clusters may be ignored or an optional least-square fitting process may be used as a Linear Modeler to approximate the cluster with polygon surfaces”).
Regarding claim 9, Qiu and Huang teach all the features with respect to claim 8 as outlined above. Further, Huang teaches that the method for three-dimensional automatic scan based primitive of claim 8, wherein in complementing, the estimated three-dimensional model is complemented by projecting the unscanned portion of each primitive onto an iso-surface outside the boundary of the view frustum and incorporating surface points of the projected portion into each primitive (See Huang: Figs. 1-2, and [0059], “First, the obtained point clouds are preprocessed on noise reduction for filtering massive noise and stray points in the point clouds to optimize the point clouds”; [0039], “Each scanner in the vector field has an optimum working distance [d_near, d_far]. The scanner cannot be placed excessively close to or far away from the object. Based on the farthest working distance, an outside enclosing box B is selected, the outside enclosing box B contains all points of the target object, and the space in the outside enclosing box B is a searching space of the NBVs. The outside enclosing box B then is transformed to be three-dimensional meshes. Scores of the NBVs are merely calculated in centers of some meshes, and the meshes must be not occupied by the target object. For each empty voxel v.sub.i, each of the iso-points emits a light ray to detect its visibility. By calculating the score g(v.sub.i) of NBV, it is used to evaluate if a certain point in the space is suitable to be a next scanning point”; and [0081], “After the scanner is settled on a designated NBV precisely, newly scanned points are added in the point clouds directly, which means registration is unnecessary herein. However, in practice, registration errors may occur in reality because of moving. In order to compensate the errors, the ICP algorithm with confidence score weighting is adopted, the weight is determined by confidence scores of the iso-points, that is, the weight of a position is higher along with the higher confidence score”).
Regarding claim 10, Qiu and Huang teach all the features with respect to claim 1 as outlined above. Further, Qiu teaches that the method for three-dimensional automatic scan based primitive of claim 1, further comprising: expanding each primitive region by incorporating surface points adjacent to the detected each primitive into each primitive, based on normal direction similarity and proximity between the surface points of the estimated three-dimensional model (See Qiu: Fig. 3, and [0034], “Point Cloud Clustering (130) is performed on the Residual Point Cloud (120). This process is described in FIG. 3 and it determines the membership of points to clusters. Each point is assigned to a cluster based on its proximity to other cluster members. For example, this process determines the membership of points to clusters and can be based on "R. B. Rusu, "Semantic 3D Object Maps for Everyday Manipulation in Human Living Environments," Ph.D. dissertation, Computer Science department, Technische Universitat Munchen, Germany, October 2009," which is incorporated herein by reference in its entirety. Each point is assigned to a cluster based on its proximity to other cluster members. Specifically, two points with Euclidean distance smaller than the threshold d.sub.th will be assigned to the same cluster. The process starts with step (131) where a determination is made regarding whether all points have been checked. As long as not all points are visited, one of the unvisited points is randomly selected as the seed (denoted as p) at step (132). The process of finding a cluster from the seed p is called the flood-fill algorithm, which begins at step (133), where a queue (denoted as Q) is set up with the only element p. Another empty queue (denoted as C) is also set up to keep track of the detected cluster. A determination is made on whether Q is empty at step (134). As long as Q is not empty, the cluster C can be expanded. The first element of Q (denoted as q) is removed from Q and added to C at step (135). Next, neighbors of q (denoted as P.sub.q) in a sphere with radius r&lt;d.sub.th is searched at step (136), and all the unchecked points in P.sub.q are added to Q at step (137) and are simultaneously marked as "checked". This process is iterated until Q is empty, where a cluster C is said to be found and added to the set Clusters, at step (138). After all the points are checked, all the clusters are found and each point is assigned to exactly one cluster. These clusters, as well as their associated bounding boxes calculated at step (139), are output as Point Cloud Clusters (140)”). 
Regarding claim 11, Qiu and Huang teach all the features with respect to claim 10 as outlined above. Further, Qiu teaches that the method for three-dimensional automatic scan based primitive of claim 10, further comprising:
dividing an iso-surface of the estimated three-dimensional model into patches (See Qiu: Fig. 8, and [0083], “As illustrated in FIG. 8, the point cloud (100) is processed to extract cylinders. The input point cloud (100) is first processed by a normal estimation module (402). The normal estimation module begins by subdividing the initial volume (404). The subdivision may be, for example, a division into a set of uniform cubic sub-volumes that are each separately processed in accordance with the remainder of the algorithm. This subdivision of the data may allow for a reduction in computational complexity and for application of the method to arbitrarily large input point clouds. The size of the sub-volumes may be predetermined, a user input parameter, or may be dynamically calculated by the system based on available processor and memory capacities. By way of example, a typical block may be on the order of hundreds of millions of points, which in a typical application may represent a 5 m cube of point data. As will be appreciated, the number of points will be resolution dependent and the number of points appropriate for a sub-volume will typically depend on the computational power available and may vary as improvements are made in computer processors and memories”),
wherein in expanding each primitive region, each primitive region is expanded by incorporating patches adjacent to the detected each primitive into each primitive, based on the normal direction similarity and the proximity between the surface points of the estimated three-dimensional model (See Qiu: Fig. 3, and [0034], “Point Cloud Clustering (130) is performed on the Residual Point Cloud (120). This process is described in FIG. 3 and it determines the membership of points to clusters. Each point is assigned to a cluster based on its proximity to other cluster members. For example, this process determines the membership of points to clusters and can be based on "R. B. Rusu, "Semantic 3D Object Maps for Everyday Manipulation in Human Living Environments," Ph.D. dissertation, Computer Science department, Technische Universitat Munchen, Germany, October 2009," which is incorporated herein by reference in its entirety. Each point is assigned to a cluster based on its proximity to other cluster members. Specifically, two points with Euclidean distance smaller than the threshold d.sub.th will be assigned to the same cluster. The process starts with step (131) where a determination is made regarding whether all points have been checked. As long as not all points are visited, one of the unvisited points is randomly selected as the seed (denoted as p) at step (132). The process of finding a cluster from the seed p is called the flood-fill algorithm, which begins at step (133), where a queue (denoted as Q) is set up with the only element p. Another empty queue (denoted as C) is also set up to keep track of the detected cluster. A determination is made on whether Q is empty at step (134). As long as Q is not empty, the cluster C can be expanded. The first element of Q (denoted as q) is removed from Q and added to C at step (135). Next, neighbors of q (denoted as P.sub.q) in a sphere with radius r&lt;d.sub.th is searched at step (136), and all the unchecked points in P.sub.q are added to Q at step (137) and are simultaneously marked as "checked". This process is iterated until Q is empty, where a cluster C is said to be found and added to the set Clusters, at step (138). After all the points are checked, all the clusters are found and each point is assigned to exactly one cluster. These clusters, as well as their associated bounding boxes calculated at step (139), are output as Point Cloud Clusters (140)”).
Regarding claim 12, Qiu and Huang teach all the features with respect to claim 1 as outlined above. Further, Huang teaches that the method for three-dimensional automatic scan based primitive of claim 1, further comprising: 
estimating a scan avoidance region from an arrangement structure between a plurality of primitives used for shape recognition and determining the series of views based on confidence of each of the surface points and the estimated scan avoidance region (See Huang: Figs. 1-2, and [0074], “A position and an orientation of the scanning point are selected for the next scanning. A position with a local maximum value in the viewing vector field (VVF) is firstly selected out and used as the position for next scanning. The VVF is divided into multiple voxels, and a point with a local maximum value in each of the voxels is selected. After that, a subset of the points with local maximum values is selected as a foundation of optimizing orientation of the scanner. During selecting the subset, an excessively closed position will be avoided, and only a point in a non-adjacent mesh will be selected as a possible next scanning position”).
Regarding claim 13, Qiu and Huang teach all the features with respect to claim 12 as outlined above. Further, Huang teaches that the method for three-dimensional automatic scan based primitive of claim 12, wherein in determining the series of views, whether or not the plurality of primitives are in contact with each other is checked, and a boundary of the plurality of primitives in contact with each other is estimated as the scan avoidance region (See Huang: Figs. 1-2, and [0038], “Firstly, generating a scanning viewing vector field according to the confidence score of each of the iso-points as obtained above”).
Regarding claim 14, Qiu and Huang teach all the features with respect to claim 1 as outlined above. Further, Qiu and Huang teach that the method for three-dimensional automatic scan based primitive of claim 1, wherein the at least one primitive corresponds to at least one type of primitive among several types of primitives including a plane, a cylinder, a cone, a sphere, and a torus (See Qiu: Figs. 1-2, and [0022], “Iterations of primitive extraction and part matching processes are invoked to complete a 3D model for a complex scene consisting of a plurality of planes, cylinders, and complex parts, such as those contained in the parts library”; Hung: [0004], “The other one flaw is that regarding to a model with a relatively complicated topology structure (e.g., a human body, a tree or a handicraft decoration etc.), a curved surface formed with fragmentary point clouds according to the conventional curved surface reconstruction method is probably incorrect, but the conventional technique assumes the curved surface as formed is correct and therefore only a model with a simple outline can be processed”).
Regarding claim 15, Qiu and Huang teach all the features with respect to claim 1 as outlined above. Further, Qiu teaches that a computer-readable recording medium comprising: a program which causes a computer to perform the method of claim 1 (See Qiu: Fig. 8, and [0105], “The above described methods can be implemented in the general context of instructions executed by a computer. Such computer-executable instructions may include programs, routines, objects, components, data structures, and computer software technologies that can be used to perform particular tasks and process abstract data types. Software implementations of the above described methods may be coded in different languages for application in a variety of computing platforms and environments. It will be appreciated that the scope and underlying principles of the above described methods are not limited to any particular computer software technology”).
Regarding claim 16, Qiu and Huang teach all the features with respect to claim 1 as outlined above. Further, Qiu and Huang teach that a system for three-dimensional automatic scan based primitive (See Qiu: Figs. 1-2, and [0030], “FIG. 1 shows a flow diagram of 3D point processing and 3D model construction according to an embodiment. Dark shaded boxes denote data that is passed from one function to another. Light shaded boxes denote the processing functions that operate on an input data and produce an output data”) comprising: 
a model generation unit that estimates a three-dimensional model of an object from three-dimensional scan data of the object (See Qiu: Figs. 1-2, and [0078], “Once the operator deems the model to be correct, it may be exported in one or more suitable formats as the Final Model (310). These are all common features of commercial modeling software such as Maya, AutoCAD, and 3DS. As such, no further description is provided of this function. In the absence of the automatic methods, the entire model would generally have to be constructed with this module”);  
a shape recognition unit that recognizes a shape of the estimated three-dimensional model by using fitting with at least one primitive (See Qiu: Figs. 1-2, and [0057], “The linearity filter is independent of the query target (from the part library). The linearity is evaluated by the absolute value of the correlation coefficient r in the Least Squares Fitting on the 2D points of the three projections. An example of Least Squares Fitting is taught by Weisstein, Eric W. "Least Squares Fitting," MathWorld--A Wolfram Web Resource, which is incorporated herein by reference in its entirety. If |r| is above a threshold in one of the projections, the cluster is considered as a `linear` cluster. Note that planes and cylinders may fall in the linear category, but since both have been detected in the Primitive Extraction (110) step, any remaining linear clusters are considered missed primitives or noise. Linear clusters may be ignored or an optional least-square fitting process may be used as a Linear Modeler to approximate the cluster with polygon surfaces”; and [0054], “The self-similarity surface is the 3D extension of the 2D self-similarity surface, which is described in E. Shechtman and M. Irani, "Matching Local Self-Similarities Across Images and Videos," Computer Vision and Pattern Recognition, 2007, which is incorporated herein by reference in its entirety”); 
a scan evaluation unit that evaluates confidence (See Qiu: Figs. 1 and 5, and [0048], “After all library parts are evaluated, all detected positive match instances are further processed by non-maximum suppression, to identify the library part with the best match and confidence above a threshold. If a best-match with a confidence above threshold exists, the best match part is output as a Matched Part (160) for integration into the final model. The points corresponding to the best match part are removed from the cluster”) of each of surface points of the estimated three-dimensional model based on similarity between the at least one primitive used for shape recognition and the shape of the estimated three-dimensional model (See Huang: Fig. 1, and [0017], “In an embodiment, the calculating module is specifically configured to: generate a scanning viewing vector field according to the confidence score of each of the isosurface sampled points; select a next scanning view according to the generated scanning viewing vector field; and form a scanning path according to the next scanning view”; and [0037], “After obtaining the confidence score of each of the iso-points, it is needed to determine a best position and orientation for placing a scanner, and the position is called as next best vie (NBV)”); and 
a scanner that scans the object in a series of views determined based on the confidence of each of the surface points (See Qiu: Figs. 1-2, and [0023], “Embodiments of this disclosure create a 3D CAD model of a scene from a 3D point cloud. Point clouds will contain 3D coordinates of visible surface points of the scene. Any 3D point cloud can be used as input. For example, point clouds could be obtained from 3D laser scanners (e.g., LiDAR) or from image-based methods. 3D point clouds can be created from a single scan or viewpoint, or plurality of scans or viewpoints”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612